DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is the initial office action that has been issued in response to patent application, 16/670,568, filed on 10/31/2019.  Claims 18-36, as originally filed, are currently pending and have been considered below. Claim 18, 19, 20, 21, 23, 25 and 34 are independent claim.

Priority
The application is a DIV of 15/300,838 (US Patent Np.10,764,271 B2) filed on 09/30/2016. 15/300,838 is a 371 of PCT/EP2015/052714 filed on 02/10/2015. The application claims the foreign priority GERMANY 102014206325.6 filed on 04/02/2014.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 10/31/2019, 11/26/2019 and 05/29/2020 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 10/31/2019 are accepted by the examiner.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process... may obtain a patent therefor..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). 
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  
Claim 18 of current application is non-provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of US Patent No 35 U.S.C. 101 
as claiming the same invention as that of claim 2 , 3, 4, 6, 8 and 17 of US Patent No 10,764,271 B2 (application No. 15/300,838) respectively.  
The following table shows the mapping of claim 18 of the current application and claim 1 of the patented application 15/300,838 (US Patent 10,764,271 B2).
Current Application No.(16/670,568)
Patent No.US 10,764,271 B2 (15/300,838)
Claim 18:

A distributed authentication system comprising: a first computer system configured to, 

first authenticate a user in response to receiving a first request from a user computer system of the user, 

send a first message to a bridge computer system in response to determining that the first authentication was unsuccessful, 

determine that the user has been successfully authenticated based on receiving an identify confirmation message from the bridge computer system, and 



provide a first service to the user over a network in response to determining that the user has been successfully authenticated; 



second authenticate the user, and

provide a second service to the user over the network in response to determining that the user has been successfully authenticated; and 

the bridge computer system configured to,

send a second request to the user computer system of the user requesting a user ID of the user in response to receiving the first message, the user computer system being different from the first computer system, the second computer system and the bridge computer system, 

receive the user ID in response to the second request, 

identify an address of the second computer system stored in association with the received user ID, 

cause the second computer system to second authenticate the user in response to the identification, 

receive an indication from the second computer system that the second authentication was successful, and 

send the identify confirmation message regarding the user to the first computer system in response to the reception of the indication.


A distributed authentication system comprising: a first computer system configured to, 

first authenticate a user in response to receiving a first request from a user computer system of the user, 

send a first message to a bridge computer system in response to determining that the first authentication was unsuccessful,

determine that the user has been successfully authenticated based on receiving an identify confirmation message from the bridge computer system, and



provide a first service to the user over a network in response to determining that the user has been successfully authenticated; 



second authenticate the user, and 

provide a second service to the user over the network in response to determining that the user has been successfully authenticated; and 

the bridge computer system configured to,

send a second request to the user computer system of the user requesting a user ID of the user in response to receiving the first message, 





receive the user ID in response to the second request, 

identify an address of the second computer system stored in association with the received user ID, 

cause the second computer system to second authenticate the user in response to the identification, 

receive an indication from the second computer system that the second authentication was successful, and 

send the identify confirmation message regarding the user to the first computer system in response to the reception of the indication.






Allowable Subject Matter
Claims 18-36 are allowed if the above-specified rejections/objections are overcome. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/WASIKA NIPA/Primary Examiner, Art Unit 2433